Citation Nr: 0905572	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for muscle pain and 
spasm of the low back, as due to an undiagnosed illness.  

2.  Entitlement to service connection for a low back 
disability on a direct basis.  

3.  Entitlement to service connection for joint pain of the 
knees to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for muscle pain and 
spasm other than of the back and knees to include as due to 
an undiagnosed illness.  

5.  Entitlement to service connection for a rash, other than 
shingles, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for a sleep disorder to 
include as due to an undiagnosed illness.  

7.  Entitlement to service connection for headaches to 
include as due to an undiagnosed illness.  

8.  Entitlement to service connection for fatigue to include 
as due to an undiagnosed illness.  

9.  Entitlement to service connection for mood swings to 
include as due to an undiagnosed illness.  

10.  Entitlement to service connection for chest pain to 
include as due to an undiagnosed illness.  

11.  Entitlement to service connection for gastrointestinal 
complaints including irritable bowel syndrome to include as 
due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The Veteran served on active duty from August 1988 to April 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Issues numbered 2 through 11 on the front page are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The Veteran has been diagnosed as having mild spondylosis 
and left scoliosis of the lumbar spine.


CONCLUSION OF LAW

Service connection for spondylosis and left scoliosis of the 
lumbar spine due to an undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.317 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All of the 
claimant's service treatment records are not available per a 
June 2005 RO Formal Finding on the Unavailability of Federal 
Records.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The records 
satisfy 38 C.F.R. § 3.326.

The Board also finds that a VA examination is not necessary 
with regard to the claim of service connection for muscle 
pain and spasms of the back, claimed as due to an undiagnosed 
illness.  As set forth below, the veteran has a current 
diagnosis.  As such, the pertinent law and regulation provide 
that service connection cannot be provided on that basis.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
matter of direct service connection has been remanded.  

The Veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Competency and Credibility

The Veteran contends that he has low back signs or symptoms 
including muscle pain and spasm due to an undiagnosed 
disability related to his Persian Gulf service.  With regard 
to lay evidence, the Board must initially evaluate if the 
evidence is competent.  If so, credibility must be assessed.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple medical assessment.  See 
Jandreau; see also Woehlaert.  The Veteran is not competent 
to provide more than simple medical observations.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  




Low Back Signs or Symptoms to include Muscle Pain and Spasm
due to an Undiagnosed Illness

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
Operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  See 71 Fed. 
Reg. 75,669 (Dec. 18, 2006).

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis. There must be objective signs that are perceptible 
to an examining physician and other non-medical indicators 
that are capable of independent verification.  There must be 
a minimum of a six-month period of chronicity.  There must be 
no affirmative evidence that relates the undiagnosed illness 
to a cause other than being in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  If signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, 
the Persian Gulf War presumption of service connection does 
not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. 
Reg. 56,703 (Oct. 22, 1998).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

To qualify for compensation under above-indicated provisions, 
"Persian Gulf veteran" is defined as "a veteran who served on 
active military, naval or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War." 38 C.F.R. 
§ 3.317 (d)(1).  "Southwest Asia Theater of Operations" 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317 (d)(2).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The DD Form 214 indicated that the Veteran had service in 
Southwest Asia.  He received the Meritorious Service Medal, 
the Army Commendation Medal, Good Conduct Medal, the National 
Defense Service Medal, the Southwest Asia Service Medal with 
three Bronze Service Stars, NCO Professional Development 
Ribbon, the Army Service Ribbon, the Overseas Service Ribbon, 
Kuwait Liberation Medal, Combat Infantryman Badge, Expert 
Infantryman Badge, Parachutist Badge, Assault Badge, Drill 
Sergeant Badge, Expert Marksman Badge (M16 Rifle), 
Sharpshooter Marksmanship Badge (Grenade), German 
Marksmanship Badge (Bronze), and the Army Achievement Medal.  
Based on the foregoing, the Board finds that the Veteran 
served in the Southwest Asia Theater of Operations during the 
Persian Gulf War and meets the definition of a "Persian Gulf 
veteran."

The competent private evidence establishes that the Veteran 
currently has diagnosed mild spondylosis and left scoliosis 
of the lumbar spine as shown on a January 2004 x-ray report.  
The Veteran claimed that he had a low back disorder (muscle 
pain and spasms).  However, the Veteran has diagnosed low 
back disabilities.  Thus, the Veteran has known clinical 
diagnoses.  As such, the special provisions pertaining to 
undiagnosed illnesses are not applicable to this issue and 
service connection may not be granted on that basis.  See 38 
C.F.R. § 3.317.


ORDER

Service connection for muscle pain and spasm of the low back 
due to an undiagnosed illness is denied.  


REMAND

The record in this case indicates that the Veteran has been 
awarded, in pertinent part, the Combat Infantryman Badge, 
indicating that the Veteran engaged in combat against enemy 
forces while in the military; the record indicates further 
that some of his service treatment records have been lost.  
He has not been afforded a Persian Gulf Protocol examination 
or any VA examination.  At the least, the available service 
treatment records reflect complaints of gastrointestinal 
distress including diarrhea, vomiting, gastritis, bilateral 
knee pain (diagnosed in service as retropatellofemoral pain 
syndrome and patellar tendon sprain), and osteolysis of the 
right distal clavicle.

The Veteran should be afforded a Persian Gulf Protocol 
examination/VA examination to determine whether it is more 
likely than not, less likely than not, or at least as likely 
as not, that the record shows objective indicators of the 
Veteran's claimed complaints of joint pain of the knees and 
muscle pain and spasm of other joints, a rash, a sleep 
disorder, headaches, fatigue, mood swings, chest pain, and 
gastrointestinal complaints including irritable bowel 
syndrome due to undiagnosed illness; if there was a minimum 
of a 6-month period of chronicity of those objective 
indicators; and if those objective indicators are 
attributable to a known diagnosis.  The examiner should opine 
as to whether it is more likely than not, less likely than 
not, or at least as likely as not that any currently 
diagnosed disabilities is related to service, to include 
diagnosed spondylosis and left scoliosis of the lumbar spine.  
The examiner should also determine if the Veteran still has 
retropatellofemoral pain syndrome and patellar tendon sprain, 
and osteolysis of the right distal clavicle which are related 
to service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA Persian 
Gulf Protocol/VA examination.  The claims 
file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests, including X-rays if indicated, 
should be accomplished.  The examiner 
should opine as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that the 
record shows objective indicators of 
joint pain of the knee and muscle pain 
and spasm of other joints; a rash, a 
sleep disorder; headaches; fatigue; mood 
swings; chest pain; and gastrointestinal 
complaints including irritable bowel 
syndrome, due to undiagnosed illness; if 
there was a minimum of a 6-month period 
of chronicity of those objective 
indicators; and if those objective 
indicators are attributable to a known 
diagnosis.  The examiner should opine as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not that currently diagnosed 
disabilities including spondylosis and 
left scoliosis of the lumbar spine are 
related to service.  The examiner should 
also determine if the Veteran still has 
retropatellofemoral pain syndrome and 
patellar tendon sprain, and osteolysis of 
the right distal clavicle which are 
related to service.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


